Title: From George Washington to William Heath, 12 March 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Philada 12th March 1782
                        
                        I have recd your several letters of the 23d 27th and 28th ulto and 5th and 6th instants.
                        I approve of your having sent a detachment of possess the Huts of the Connecticut State Troops, untill a Body
                            of Militia could be again assembled for that purpose.
                        I am glad to hear that the greater part of the Stores have been removed from Claverack, and I will see that
                            means are provided to employ with General Schuylers promise of pay to the Militia who guarded them.
                        Supposing that all possible care have been taken to make an equitable arrangement of the Subalterns of the
                            Massachusetts line, I approve of it, and desire it may be published accordingly. 
                        General Pattersons information restricting the Indian Chief, is yet so vague, that there is no coming to any
                            determination upon it. He may desire his Friend to prosecute the enquiry, and if he finds there are good grounds to
                            believe the Indian sincere, measures may be taken to bring him over.
                        I perceive you had not, upon the 27th ult., received Mr Morris’s letter explaining the reason of the
                            Contractor’s charging a seeming advanced price upon the officers extra Ration of Rum. But as you must have gotten it
                            since, I shall say no more upon that subject. I cannot conceive how any difficulty should arise upon the prices of the
                            other Articles, which are expressly specified in the Contract. Lord Stirling appears not to have had a Copy before him, as
                            the prices, at which he says the Articles were to have been furnished, do not agree with those stipulated in the Contract,
                            extracts from which I inclose. The Officer is upon the safe side—He draws his Rations, and if the Contractor charges more
                            than he is intitled to do by his agreement, the appeal will go to the Superintendant of Finance, who will oblige him to do
                            justice.
                        Those Artificers who, by the terms of their engagements, are to have an addition to the common Ration, must
                            undoubtedly draw it; and it will lay with the commanding General to order an addition to Fatigue Men or to those upon
                            extra duty when he sees occasion.
                        I am pleased to hear of the several partizan strokes upon the enemy’s light Corps. It is a spirit which I
                            would wish to see encouraged. You will be good enough to present my thanks to the Officers concerned. I have had
                            information similar to Capt. Prays tho’ other channels, and have communicated that and the several matters contained in
                            your last letters to Congress. I am with great Esteem Dear Sir Yr most obt and hble servt
                        
                            Go: Washington
                        
                    